      Case 1:12-cr-00824-DLC Document 64 Filed 04/06/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MARK GOODRIDGE,                         :
                                         :
                           Petitioner,   :            16cv4477 (DLC)
                 -v-                     :            12cr824 (DLC)
                                         :
 UNITED STATES OF AMERICA,               :                 ORDER
                                         :
                           Respondent.   :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On January 31, 2013, petitioner Mark Goodridge pleaded

guilty to a single count of possessing a firearm in furtherance

of a crime of violence, in violation of Title 18, United States

Code, Section 924(c)(1)(A).     The predicate crime underlying

Goodridge’s conviction was conspiracy to commit Hobbs Act

robbery.   Goodridge was sentenced to 60 months’ imprisonment.

     On June 13, 2016, Goodridge filed a petition to vacate, set

aside, or correct his sentence pursuant to Title 28, United

States Code, Section 2255.     Goodridge principally argued that

his conviction was no longer valid after the Supreme Court’s

decision in Johnson v. United States, 576 U.S. 591 (2015).            An

Order of August 25, 2016 denied Goodridge’s petition, concluding

that under then-controlling Second Circuit precedent, Johnson’s

reasoning did not apply to Goodridge’s case.        See United States

v. Hill, 832 F.3d 135 (2d Cir. 2016).
         Case 1:12-cr-00824-DLC Document 64 Filed 04/06/21 Page 2 of 2



     Goodridge then appealed.        While his appeal was pending, the

Supreme Court decided United States v. Davis, 139 S.Ct. 2319

(2019), in which the Court held that the provision under which

Goodrich was convicted was unconstitutionally vague.            On January

20, 2021, the Second Circuit vacated the August 25, 2016 Order

in light of the Supreme Court’s decision in Davis and its

decision in United States v. Barrett, 937 F.3d 126 (2d Cir.

2019), and remanded for further proceedings.

     In an Order of March 15, the parties were instructed to

advise the Court on the need for further proceedings in this

case.    The Government and Goodridge agree that Goodridge’s

conviction must be vacated and that no further proceedings are

required.     Accordingly, it is hereby

     ORDERED that Goodridge’s June 13, 2016 petition to vacate

his conviction and sentence pursuant to 28 U.S.C. § 2255 is

granted.    Goodridge’s January 31, 2013 conviction for possessing

a firearm in furtherance of a crime of violence in violation of

18 U.S.C. § 924(c)(1)(A) is vacated.

Dated:      New York, New York
            April 6, 2021


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       2
